
	

114 HR 5108 IH: Zombie Property Relief Act of 2016
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5108
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Grayson (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To authorize the Director of the Bureau of Consumer Financial Protection to penalize persons who
			 fail to maintain nuisance properties.
	
	
 1.Short titleThis Act may be cited as the Zombie Property Relief Act of 2016. 2.Fines for failure to maintain nuisance propertiesIn the case of a nuisance property subject to a Federally-related mortgage, the Director of the Bureau of Consumer Financial Protection may assess a fine equal to 3 times the costs that would be incurred as a result of maintaining the property against the mortgagee of such property if the mortgagee fails to maintain such property until such time as ownership has been transferred to a new owner, and the deed for such property transfer has been duly recorded.
 3.Reporting systemNot later than 6 months after the date of enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall establish a system under which a person may report to the Director on the existence of a nuisance property.
 4.DefinitionsIn this Act: (1)The term nuisance property means residential real property subject to a Federally-related mortgage in foreclosure, in foreclosure proceeding, or if—
 (A)at least three monthly payments are past due on the mortgage loan or the mortgagor has informed the mortgagee or loan servicing company in writing that the mortgagor does not intend to occupy the property in the future; and
 (B)either— (i)there is a reasonable basis to believe that the property is not occupied for three months; or
 (ii)such residential real property is a risk to the health, safety or welfare of the public or any adjoining or adjacent property owners, due to acts of vandalism, loitering, criminal conduct, or physical destruction or deterioration of the property, or the relevant governmental authority has declared the property unfit for occupancy and to remain vacant and unoccupied or to be demolished.
 (2)The term Federally-related mortgage means a Federally related mortgage loan, as such term is defined in section 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2602).
			
